Citation Nr: 0941977	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-34 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right shoulder 
impingement syndrome.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a disability 
manifested by shortness of breath.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 
1986 and had subsequent, unverified service in the Air Force 
Reserves.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

At the time of the November 2006 rating decision, the RO also 
denied, in pertinent part, claims of entitlement to service 
connection for left wrist and right wrist disability, contact 
dermatitis, and tinnitus.  By a rating decision in October 
2007, service connection was established for left wrist 
disability, right wrist disability, and acne (claimed as 
contact dermatitis).  By a rating decision in January 2009, 
service connection was established for tinnitus.  While a 
June 2009 supplemental statement of the case noted an issue 
of service connection for contact dermatitis, that issue, as 
noted, is not before the Board.


FINDINGS OF FACT

1.  There has been no demonstration of current left ear 
hearing loss disability for VA purposes by competent clinical 
evidence of record.

2.  Right shoulder impingement syndrome, sinusitis, and a 
disability manifested by shortness of breath were not shown 
in service, and the competent medical evidence fails to 
establish a nexus or link between those disabilities and the 
Veteran's active service.



CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Right shoulder impingement syndrome was not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  Sinusitis was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  A disability manifested by shortness of breath was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in December 2005 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In a September 2006 letter, the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As VCAA notice was not completed prior to 
the initial AOJ adjudication of the claims, such notice was 
not compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA records, and records 
from service facilities that treated the Veteran when she was 
a spouse of an active duty service member.  In January 2008 
the Veteran underwent a VA examination (fee basis) that 
addressed the medical matters presented by the issue of 
entitlement to service connection for left ear hearing loss.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the January 2008 VA 
examiner's opinion is more than adequate.  While it is 
unclear if the January 2008 audiologist reviewed the 
Veteran's claims file, the Board notes that service 
connection for left ear hearing loss is being denied based on 
the lack of a current disability.  The Board has considered 
whether the Veteran should be scheduled for a VA examination 
with a medical opinion regarding a possible relationship 
between the Veteran's right shoulder, sinusitis, and 
shortness of breath disabilities.  As there is no evidence 
that establishes that the Veteran suffered an injury, disease 
or event noted during military service related to the 
disabilities on appeal, and as the Veteran indicated that she 
had none of those disabilities on the July 1986 medical 
history portion of her July 1986 separation examination, the 
Board finds that affording the Veteran an examination for the 
purpose of obtaining an opinion concerning a possible 
relationship between those disabilities and her active 
military service is not appropriate in this case.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that she has the disabilities on appeal 
as a result of her period of active service from August 1982 
to August 1986.  In particular, she contends that she has 
right shoulder disability, sinusitis, and shortness of breath 
due to being exposed to cleaning agents while washing 
multiple airplanes at a wash rack.  She asserts that she has 
left ear hearing loss as a result of working on a flight 
line.

I.  Left ear hearing loss.

Hearing loss disability, as an organic disease of the nervous 
system, will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The determination of whether the Veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's December 1981 service enlistment clinical 
examination noted that the Veteran's ears were normal.  
Audiometric findings were, in pertinent part, as follows:

HERTZ
500
1000
2000
3000
4000
Left
5
0
5
5
20

A September 1982 service clinical examination noted that the 
Veteran's ears were normal.  Audiometric findings were, in 
pertinent part, as follows:

HERTZ
500
1000
2000
3000
4000
Left
5
0
10
0
0

While the service medical records do contain complaints 
related to left ear problems such as otitis media and otitis 
externa (and a benign growth behind the left ear), such 
conditions appeared to have been acute, and, more 
significantly for the issue at hand, did not involve any 
complaints or findings related to left ear hearing loss.

The Veteran's July 1986 service separation examination noted 
that the Veteran's ears were normal.  Audiometric findings 
were, in pertinent part, as follows:

HERTZ
500
1000
2000
3000
4000
Left
10
0
0
0
0

The Veteran specifically denied that she had hearing loss on 
the corresponding July 1986 Medical History Report.

As the Veteran's left ear hearing thresholds were not shown 
to exceed 20 decibels at any level between 500 and 4000 
Hertz, normal left ear hearing was demonstrated on 
examination for enlistment into service, and the presumption 
of soundness on induction attaches as to left ear hearing 
loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  As noted above, the service treatment reports are 
negative for any complaints or audiometric findings of left 
ear hearing loss.

The Board notes that despite undergoing audiological 
evaluations subsequent to service, left ear hearing loss 
disability for VA purposes has not been demonstrated 


by competent clinical evidence of record.  38 C.F.R. § 3.385.  
An October 1992 audiogram reported findings, in pertinent 
part, as follows:

HERTZ
500
1000
2000
3000
4000
Left
10
5
10
5
10

The assessment was normal hearing test with slight left ear 
high-frequency hearing loss.  The Veteran underwent a VA 
(QTC) audiometric examination in January 2008.  The reported 
findings, in pertinent part, were:

HERTZ
500
1000
2000
3000
4000
Left
15
10
20
20
20

As left ear hearing loss disability for VA purposes has not 
been demonstrated, service connection for left ear hearing 
loss disability is not warranted.

II.  Right shoulder

The Veteran's service treatment records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
right shoulder disability.  The Veteran's July 1986 service 
separation examination report indicates that the Veteran's 
neurologic system, upper extremities, and musculoskeletal 
system were clinically evaluated as normal.  The Veteran 
specifically denied that she had a painful shoulder on the 
corresponding Medical History Report.

Medical records associated with the claims file reveal that 
in January 1998 the Veteran complained of right shoulder 
pain, and a February 1998 record assessed the Veteran with 
right shoulder impingement syndrome.  A March 1998 record 
noted that the right shoulder impingement had resolved.  A 
July 2002 private medical record noted that the Veteran 
related her right shoulder problems to a repetitive motion 
injury of the back that she incurred in service in 1984 while 
washing planes.  The examiner noted that there was no 
evidence based on EMG or nerve conduction studies for any 
radiculopathy or nerve compression syndrome.  

As noted, no right shoulder disability was noted in the 
Veteran's service medical records, and no health 
professional, VA or private, has related the Veteran's right 
shoulder disability to her period of service.

The medical evidence fails to indicate that the Veteran had 
any right shoulder disability during service, and, the Board 
again notes, the Veteran specifically denied that she had a 
sore shoulder on her July 1986 service separation 
examination.  Based on the foregoing, and as no right 
shoulder disability has been etiologically related to service 
by competent clinical evidence of record, service connection 
for right shoulder impingement disability is not warranted.

III.  Sinusitis

The Veteran's service treatment records are negative for any 
recorded evidence of treatment or diagnosis of sinus 
disability.  The Veteran's July 1986 service separation 
examination report indicates that the Veteran's sinuses were 
clinically evaluated as normal.  The Veteran specifically 
denied that she had sinusitis on the corresponding Medical 
History Report.

October 1992 records noted a provisional diagnosis of 
sinusitis, and, sinusitis, by history.  A March 1999 medical 
record noted that the Veteran complained of sinus congestion 
and was assessed with sinusitis.  Private family clinic 
records (dated from August 2004 to July 2005) noted that the 
Veteran continued to complain of sinus problems. 

As noted, no sinus disability was noted in the Veteran's 
service medical records, and no health professional, VA or 
private, has related the Veteran's sinusitis to her period of 
active service.  Significantly, the Veteran specifically 
denied that she had sinusitis on the July 1986 service 
separation examination.  As such, service connection for 
sinusitis is not warranted.


IV.  Shortness of breath

The Veteran's service treatment records are negative for any 
recorded evidence of treatment or diagnosis of a disability 
manifested by a shortness of breath.  The Veteran's July 1986 
service separation examination report indicates that the 
Veteran's lungs and chest were clinically evaluated as 
normal; a chest X-ray was normal.  The Veteran specifically 
denied that she had shortness of breath on the corresponding 
Medical History Report.

As noted, no disability manifested by a shortness of breath 
was noted in the Veteran's service medical records, and no 
health professional, VA or private, has related any such 
disability to the Veteran's period of active service.  
Significantly, the Veteran specifically denied that she had 
shortness of breath on the July 1986 service separation 
examination.  While records such as a February 1993 noted 
recurrent bronchitis, and records dated from August 2004 to 
December 2005 reveal such diagnoses as upper respiratory 
infection, bronchitis, and pharyngitis, the records do not 
link any such disability to the Veteran's active service, 
and, in fact, the records do not note shortness of breath as 
a symptom, or make any mention of any asbestos-related 
disability.  As such, service connection for a disability 
manifested by shortness of breath is not warranted.

Conclusion

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which she has first 
hand knowledge (i.e., experiencing or observing right 
shoulder pain, hearing difficulty, sinus problems, and 
shortness of breath.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to the disabilities on appeal, the Board finds 
that the Veteran's statements as to continuity of 
symptomatology since service are less than credible (See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran).  It is reasonable to 
expect that if indeed the disabilities had been present at 
service separation, the Veteran would have noted it at that 
time when listing other problems.  

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting her assertions, in 
and of itself, does not render her statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
Further, a layperson is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right shoulder impingement syndrome is 
denied.

Service connection for sinusitis is denied.

Service connection for a disability manifested by shortness 
of breath is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


